***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CASEY LEIGH RUTTER v. ADAM JANIS ET AL.
                 (AC 38699)
   NANCY BEALE, ADMINISTRATRIX (ESTATE OF
     LINDSEY BEALE) v. LUIS MARTINS ET AL.
                  (AC 38792)
      JASON FERREIRA v. LUIS MARTINS ET AL.
                   (AC 38793)
                          Keller, Elgo and Bear, Js.

                                   Syllabus

The plaintiffs, in three separate actions, sought to recover damages from
    the defendant D Co., an automobile dealership, for personal injuries
    sustained in a motor vehicle accident. On May 9, 2013, the defendant
    M had purchased an automobile from D Co., but because the parties
    could not complete the transfer of the motor vehicle registration from
    M’s previous vehicle to the new one, D Co. loaned a dealer plate number
    to M while the registration process was pending, and a loan agreement
    was signed at approximately 7 p.m. on that day. On June 8, 2013, at
    approximately 3 p.m., M was driving the vehicle when it was involved
    in an accident, injuring certain of the plaintiffs who were passengers.
    Pursuant to statute (§ 14-60), D Co. was permitted to loan a dealer
    number plate to M, as a purchaser of a vehicle, for a period of not more
    than thirty days while the registration of the new vehicle was pending,
    and a dealer that has complied with the requirements of § 14-60 is not
    liable for damages caused by the insured operator of the motor vehicle
    while it is displaying the loaned dealer number plate. The plaintiffs
    alleged that D Co. was liable for damages resulting from the accident
    because it occurred beyond the thirty day period set forth in § 14-60.
    D Co. filed three substantially similar motions for summary judgment
    in each case, which the trial court granted, asserting that the accident
    occurred within the thirty day time period pursuant to § 14-60 and that
    it had complied with the requirements of the statute. From the judgments
    rendered thereon, the plaintiffs filed three appeals to this court, which
    consolidated the appeals. The plaintiffs claimed, inter alia, that the trial
    court erred in its computation of the thirty day period in § 14-60 (a) (3),
    which was based on their claim that the thirty day period began on the
    date the loan agreement was signed, and not the following day. Held:
1. The trial court properly granted D Co.’s motions for summary judgment
    and determined that the accident did not occur more than thirty days
    after the execution of the loan agreement; even if the thirty day period
    set forth in § 14-60 (a) began at approximately 7 p.m. on May 9, 2013,
    the only way for the thirty day period to have expired before June 8,
    2013, the date of the accident, was if the five hours remaining in the
    day after the execution of the loan agreement were counted as one full
    day, and that was contrary to relevant precedent, which holds that when
    a period of time is to be calculated from a particular date or event, the
    day of such date or event is excluded from the computation, and because,
    on the basis of the general rule for the computation of days and the
    common understanding of a day, as used in case law, May 10, 2013, was
    the first day of the thirty day period, the accident on June 8, 2013
    occurred not more than thirty days following the loan agreement and
    was within the time limit set forth in § 14-60 (a), and D Co., thus, was
    entitled to protection against liability to the plaintiffs.
2. The plaintiffs could not prevail on their claim that genuine issues of
    material fact existed concerning whether D Co. had failed to comply
    with two other requirements of § 14-60 (a) for protection from liability;
    the trial court did not err in concluding that D Co. had met its burden
    in demonstrating that the parties to the loan agreement intended for it
    to loan the dealer number plate for up to thirty days while the registration
    was pending, D Co. complied with the requirements of § 14-60 (a) by
    obtaining proof of insurance from M for that period of time, and the
    accident occurred within that time period, and although the parties
   failed to designate on the loan agreement form, via a check in a box,
   the specific category of the loan, the undisputed evidence submitted in
   support of the motions for summary judgment was that M did not borrow
   the dealer number plate to test drive a vehicle and did not have a vehicle
   that was undergoing repairs.
      Argued October 16, 2017—officially released March 6, 2018

                           Procedural History

   Action, in the first case, to recover damages for per-
sonal injuries sustained as a result of the defendants’
alleged negligence, and action in the second case, to
recover damages for the wrongful death of the plaintiff’s
decedent as a result of the defendants’ alleged negli-
gence, and action in the third case, to recover damages
for personal injuries sustained as a result of the defen-
dants’ alleged negligence, brought to the Superior Court
in the judicial district of Waterbury, where the cases
were consolidated; thereafter, the court, Brazzel-Mas-
saro, J., granted the motions for summary judgment
filed by the defendant Danbury Fair Hyundai, LLC, in
each case and rendered judgments thereon, from which
the plaintiff in each case filed separate appeals to this
court; subsequently, this court consolidated the
appeals. Affirmed.
  James J. Healy, with whom were Joel T. Faxon and
Cynthia C. Bott, and, on the brief, Nathan C. Nasser
and J. Craig Smith, for the appellants (plaintiff in
each case).
  James F. Shields, with whom, on the brief, was David
M. Houf, for the appellee (defendant Danbury Fair
Hyundai, LLC).
                         Opinion

   BEAR, J. In these consolidated appeals,1 a principal
issue in each of the cases is the meaning and application
of the phrase ‘‘not more than thirty days’’ set forth in
General Statutes § 14-60 (a).2 The trial court, in render-
ing summary judgment in each of the three consolidated
cases, from which the plaintiffs have appealed, interpre-
ted that phrase to require the exclusion of May 9, 2013,
the date on which a ‘‘Temporary Loan of Motor Vehi-
cles’’ agreement (loan agreement) between Luis Mar-
tins3 and the defendant Danbury Fair Hyundai, LLC,
was executed, from the computation of that thirty day
period.4 The plaintiffs claim on appeal that the court
erred in determining that the loan of a dealer number
plate,5 pursuant to the loan agreement for use on a
2013 Hyundai Veloster automobile that the Martins had
purchased, did not exceed the thirty day period set
forth in § 14-60 (a). The plaintiffs also claim that the
court erred in finding that the defendant fully complied
with the requirements of § 14-60 (a), resulting in its
protection from liability to the plaintiffs. We disagree,
and, accordingly, affirm the judgments of the trial court.
   The following facts, as set forth in the defendant’s
memoranda of law in support of its motions for sum-
mary judgment and in the plaintiffs’ memoranda of law
in opposition to summary judgment, are undisputed. On
May 9, 2013, Luis Martins and his father, Jorge Martins,
purchased a 2013 Hyundai Veloster automobile from
the defendant. Because the defendant had not received
the automobile manufacturer’s certificate of origin, the
parties could not complete the transfer of Luis Martins’
motor vehicle registration from his previous vehicle, a
2007 Jeep Wrangler vehicle, to the new vehicle. The
defendant loaned a dealer number plate to Luis Martins
while the registration process was pending. The defen-
dant and Luis Martins signed the loan agreement at
approximately 7 p.m. on May 9, 2013.
   On June 8, 2013, at approximately 3 p.m., Luis Mar-
tins, while driving the Hyundai Veloster automobile,
was involved in a motor vehicle accident in Danbury.
As a result of the accident, his passengers, Lindsey
Beale, Casey Leigh Rutter and Jason Ferreira sustained
traumatic injuries; Beale died from her injuries. At the
time of the accident, the Hyundai Veloster automobile
displayed the dealer number plate belonging to the
defendant.
  In separately filed complaints, the plaintiffs alleged
that the defendant owned or controlled the automobile
driven by Luis Martins and was, therefore, liable for
any damages resulting from the June 8, 2013 accident.
On February 17, 2015, the defendant filed a substantially
similar motion for summary judgment in each case,
asserting that it was not liable to any of the plaintiffs
because the accident occurred ‘‘twenty-nine days and
[twenty] hours after the plates were loaned out, and
thus well within the thirty day period of time required
by Connecticut law.’’ Attached as evidence in support
of its motion, the defendant included an affidavit from
William Sabatini, the chief financial officer of the defen-
dant; a temporary insurance identification card issued
to the Martins by Allstate Fire and Casualty Insurance
Company for the Hyundai Veloster automobile with an
effective date of May 9, 2013; an insurance declaration
page for that automobile; copies of the Martins’ drivers’
licenses; a registration certificate and insurance identi-
fication card for Luis Martins’ previous vehicle; a com-
pleted department of motor vehicles registration form
for the 2013 Hyundai Veloster automobile signed by the
Martins and dated May 9, 2013; purchase and finance
documents relating to the sale of the 2013 Hyundai
Veloster automobile, including a manufacturer’s certifi-
cate of origin dated April 15, 2013; and the signed loan
agreement. The plaintiffs filed a substantially similar
memorandum of law in each of the cases in opposition
to the motions for summary judgment, claiming, inter
alia, that genuine issues of material fact existed regard-
ing whether the defendant complied with the require-
ments of § 14-60 (a), and that the period of the loan
agreement exceeded the thirty day time limit set forth
in § 14-60 (a) (3). The sole evidence attached to their
opposition memoranda was a transcript excerpt from
Sabatini’s January 6, 2015 deposition.
   On November 27, 2015, the court issued a memoran-
dum of decision rendering summary judgment in favor
of the defendant in each of the cases. The court found
that the defendant ‘‘satisfied its obligations pursuant to
[§ 14-60] in that the Martins provided proof of valid
insurance coverage during the dates of May 9, 2013,
and June 19, 2013,’’ and that the Martins ‘‘had possession
of the loaner vehicle for [twenty-nine] days and [twenty]
hours at the time of the accident as they were awaiting
the pending registration for the new vehicle.’’ Accord-
ingly, the court concluded that the defendant complied
with § 14-60 and was protected from liability for the
accident. These consolidated appeals followed.
   We first set forth our standard governing review of
a trial court’s decision to grant a motion for summary
judgment. ‘‘Practice Book [§ 17-49] provides that sum-
mary judgment shall be rendered forthwith if the plead-
ings, affidavits and any other proof submitted show that
there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter
of law. . . . In deciding a motion for summary judg-
ment, the trial court must view the evidence in the light
most favorable to the nonmoving party. . . . The party
seeking summary judgment has the burden of showing
the absence of any genuine issue [of] material facts
which, under applicable principles of substantive law,
entitle him to a judgment as a matter of law . . . and
the party opposing such a motion must provide an evi-
dentiary foundation to demonstrate the existence of a
genuine issue of material fact. . . . A material fact
. . . [is] a fact which will make a difference in the result
of the case. . . . Finally, the scope of our review of
the trial court’s decision to grant the plaintiff’s motion
for summary judgment is plenary.’’ (Citations omitted;
internal quotation marks omitted.) DiPietro v. Farm-
ington Sports Arena, LLC, 306 Conn. 107, 116, 49 A.3d
951 (2012).
   Additionally, because this appeal involves questions
of statutory construction, we set forth our well estab-
lished principles of statutory interpretation. ‘‘When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered.’’ (Internal quotation marks omitted.)
Connecticut Energy Marketers Assn. v. Dept. of
Energy & Environmental Protection, 324 Conn. 362,
372–73, 152 A.3d 509 (2016). ‘‘Statutory interpretation
is a question of law, over which our review is plenary.’’
Gomes v. Massachusetts Bay Ins. Co., 87 Conn. App.
416, 423, 866 A.2d 704, cert. denied, 273 Conn. 925, 871
A.2d 1031 (2005).
                              I
   On appeal, the plaintiffs assert that the court erred
in its computation of the days in the § 14-60 (a) (3)
thirty day period because it began on May 9, 2013, the
day the loan agreement was signed, and not on May
10, 2013, the following day. Because § 14-60 (a) (3)
limits the temporary loan of a dealer number plate to
‘‘not more than thirty days in any year,’’ the plaintiffs
maintain that the defendant is liable to them because
the Hyundai Veloster automobile displayed the dealer
number plate when the accident occurred on June 8,
2013, which they allege was the thirty-first day after
the loan of the plate.
   ‘‘[Section 14-60] reflects the legislative effort to pro-
tect the public from reckless driving of loaned motor
vehicles. . . . By giving an injured person the statutory
right to recover from the borrower’s insurer when the
borrower is at fault, § 14-60 (a) provides an incentive
to those who test drive motor vehicles to drive with
the same care that they would exercise if they were
driving a motor vehicle they owned.’’ (Citation omitted.)
Sandor v. New Hampshire Ins. Co., 241 Conn. 792, 798,
699 A.2d 96 (1997). Section 14-60 ‘‘permits an automo-
bile dealer to lend a dealer [number] plate to a purchaser
of a motor vehicle, for a period not to exceed [thirty]
days, while the purchaser’s registration is pending
. . . .’’ Cook v. Collins Chevrolet, Inc., 199 Conn. 245,
249, 506 A.2d 1035 (1986). A dealer that has complied
with the requirements set forth in § 14-60 is not liable for
damages caused by the insured operator of the motor
vehicle while that vehicle is displaying the loaned dealer
number plate. Id.
   The loan agreement was signed at approximately 7
p.m. on May 9, 2013. The accident occurred at approxi-
mately 3 p.m. on June 8, 2013. Depending on the method
used to calculate the thirty day period set forth in § 14-
60 (a), the accident occurred within or beyond the thirty
day period. For example, if, as the plaintiffs argue, May
9, 2013, the date of the execution of the loan agreement,
is included as the first day of the thirty day period,
the accident occurred on the thirty-first day after such
execution. If May 9, 2013, is not included as one of the
thirty days, however, and the first day of the thirty day
period begins on May 10, 2013, as the defendant argues,
the accident would have occurred on the thirtieth day.
   The plaintiffs argue that the parties intended for the
loan of the dealer number plate to begin on May 9,
2013, and that common sense dictates that insurance
coverage began the moment the vehicle left the defen-
dant’s lot. Specifically, the plaintiffs posit that by
excluding May 9, 2013 in the counting of the thirty day
period, ‘‘if the borrowing driver were to crash while
driving off the lot or later that same day, then [§ 14-60]
would not protect the dealer because the loan would not
yet have begun.’’ (Internal quotation marks omitted.) As
evidence in support of the parties’ intent, the plaintiffs
submitted a transcript excerpt from Sabatini’s deposi-
tion, in which he stated that May 9 was the first day of
the Martins’ loan period.6 In its memorandum of deci-
sion, the court determined that the plaintiffs’ argument
that ‘‘the court must accept the first date’’ is ‘‘contrary
to [our] case law . . . .’’ Nevertheless, the court noted,
even if it accepted, arguendo, the plaintiffs’ argument,
and used twenty-four hour periods beginning from 7
p.m. on May 9, 2013, to calculate the thirty day period,
‘‘the [Martins] had possession of the loaner vehicle for
[no more than] [twenty-nine] days and [twenty] hours
at the time of the accident . . . .’’
    We agree with the court that the accident did not
occur more than thirty days after the execution of the
loan agreement even if the thirty day period set forth
in § 14-60 (a) began at approximately 7 p.m. on May 9,
2013. The only way for the thirty day period set forth
in § 14-60 (a) to have expired before June 8, 2013, the
date of the accident, was if the five hours remaining in
the day after the execution of the loan agreement at
approximately 7 p.m. on May 9, 2013, were counted as
one full day, and no relevant Connecticut precedent was
offered by the plaintiffs in support of this approach.7
   Section 14-60 (a) (3) provides in relevant part that
‘‘[n]o dealer or repairer may loan a motor vehicle or
number plate . . . for not more than thirty days in any
year . . . .’’ It appears that neither the computation
method nor the interpretation of the phrase ‘‘not more
than thirty days’’ contained in § 14-60 (a) (3) has been
previously discussed by our appellate courts. We are
mindful that ‘‘[i]n the construction of the statutes,
words and phrases shall be construed according to the
commonly approved usage of the language; and techni-
cal words and phrases, and such as have acquired a
peculiar and appropriate meaning in the law, shall be
construed and understood accordingly. General Stat-
utes § 1-1 (a). Where a statute does not define a term,
it is appropriate to look to the common understanding
expressed in the law . . . .’’ (Internal quotation marks
omitted.) Police Department v. State Board of Labor
Relations, 225 Conn. 297, 301 n.6, 622 A.2d 1005 (1993).
    Neither § 14-60 nor title fourteen of the General Stat-
utes includes a definition for the word ‘‘day.’’ The stat-
ute also does not specify how to count days in order
to meet the ‘‘not more than thirty days in any year’’
requirement. Our case law, however, beginning 200
years ago, provides for the general definition of a day.
‘‘It is a well known rule of the common law, that a day
comprises twenty-four hours, extending from midnight
to midnight, including morning, evening and night, and
is called the natural day. When a day is spoken of in
law, it comprehends that period of time. When an act
is to be done on a particular day, it may be done at any
time between those hours.’’ Fox v. Abel, 2 Conn. 541,
542 (1818).
   Approximately 125 years ago, our Supreme Court in
Miner v. Goodyear Glove Mfg. Co., 62 Conn. 410, 26 A.
643 (1892), also addressed the meaning of the word
‘‘day’’ in a statute. The court concluded that ‘‘[t]he cur-
rent of authorities is substantially unvarying to the
effect that when the word ‘day’ is used in a statute or
in a contract, it will, unless it is in some way restricted,
be held to mean the whole twenty-four hours. Thus,
when the statute above quoted fixes the period of sixty
days, it must be taken to mean days in the sense of
the law. . . . The day on which the proceedings were
commenced must be excluded. For the day and the act
being coterminous and of equal length, nothing could
precede the act that did not also precede the day.’’
(Citations omitted.) Id., 411.
   Approximately 95 years ago, our Supreme Court in
Austin, Nichols & Co., Inc. v. Gilman, 100 Conn. 81, 84,
123 A. 32 (1923), considered the issue of computation
of days where a statute provided that a notice of inten-
tion had to be recorded in the town clerk’s office not
less than fourteen days prior to a sale. It similarly deter-
mined that ‘‘[u]nless settled practice or established cus-
tom, or the intention of the parties, or the terms of a
statute, have included in the computation the date or
act of accrual, it is to be excluded from the computation.
This is not only our established rule, but the rule estab-
lished by modern authority, applicable to all kinds of
instruments, to statutes, and to rules and orders of
court.’’8
   Our courts have consistently followed this computa-
tion method. See, e.g., Commissioner of Transporta-
tion v. Kahn, 262 Conn. 257, 264, 811 A.2d 693 (2003)
(‘‘we are guided by the general rule . . . that where a
period of time is to be calculated from a particular date
or event, the day of such date or event is excluded from
the computation’’ [internal quotation marks omitted]);
Lamberti v. Stamford, 131 Conn. 396, 397–98, 40 A.2d
190 (1944) (‘‘[i]t is well settled that the day of the act
from which a future time is to be ascertained is to
be excluded from the computation’’); and Wikander v.
Asbury Automotive Group/David McDavid Acura, 137
Conn. App. 665, 671–72, 50 A.3d 901 (2012) (‘‘for pur-
poses of determining when a filing period runs, we
generally do not count the first day, the day of the act’’);
see also, annot., 98 A.L.R. 2d 1338, § 3 (1964) (‘‘[i]n the
absence of anything showing an intention to count only
‘clear’ or ‘entire’ days, it is generally held that in comput-
ing the time for performance of an act or event which
must take place a certain number of days before a
known future day, one of the terminal days is included
in the count and the other is excluded’’).9
   The plaintiffs do not dispute the date and time on
which the loan agreement was signed, or the date and
time of the accident. Accordingly, viewing the evidence
in the light most favorable to the plaintiffs, there are
no genuine issues of material fact regarding the thirty
day period to be applied pursuant to § 14-60 (a). The
resolution of this claim depends, instead, on the legal
issue of whether the computation of time starts on May
9, 2013, the date of the execution of the loan agreement,
or on May 10, 2013, the first full day after such execu-
tion. On the basis of our general rule for the computa-
tion of days and the common understanding of a ‘‘day’’
as used in our case law, May 10, 2013, is the first day
of the thirty day period. The accident on June 8, 2013,
occurred not more than thirty days following the loan
agreement and, therefore, was within the statutory time
limit set forth in § 14-60 (a).10 Because the accident
occurred within the thirty day period set forth in § 14-
60 (a), the defendant is entitled to its protection against
liability to the plaintiffs.
                              II
   The plaintiffs also claim that genuine issues of mate-
rial fact exist in that the defendant failed to comply
with two other requirements of § 14-60 (a) for protec-
tion from liability.11 As support for their claim, they
assert that the loan agreement submitted into evidence
did not contain a selection of one of the three available
options: ‘‘service customer,’’ ‘‘prospective buyer,’’ or
‘‘registration pending.’’12 These terms parrot the options
set forth in §§ 14-60 (a) (1), (2) and (3). The plaintiffs
additionally claim that since the vehicle registration
process was not completed until June 10, 2013, because
the registration was not ‘‘pending,’’ as required by § 14-
60 (a) (3), until two days after the accident.
     With respect to the plaintiffs’ first claim, there is
nothing in § 14-60 (a) that requires a written selection
of one of the three statutory options, each of which
contemplates the use of dealer number plates on vehi-
cles for a limited duration. In this case, it is not disputed
that the dealer number plate was going to be displayed
on the new automobile that the Martins had purchased,
and not on a vehicle to be used by them while their
vehicle was being serviced, or on a vehicle being demon-
strated to them. Additionally, with respect to the use
of a dealer number plate pursuant to § 14-60 (a), it is
clear that this statute is intended both to encourage
dealers to ensure that the customer has insurance cov-
erage; see Cook v. Collins Chevrolet, Inc., supra, 199
Conn. 250–52; which requirement was indisputably sat-
isfied in this case, and to encourage the user of the
dealer number plate to drive with care. See Sandor v.
New Hampshire Ins. Co., supra, 241 Conn. 798.
   With respect to the plaintiffs’ second claim, the plain-
tiffs assert that the Martins’ registration for the Hyundai
Veloster automobile was a transfer of an existing regis-
tration and not a new ‘‘pending’’ registration under § 14-
60 (a) (3).13 We have not found any appellate interpreta-
tion of ‘‘pending registration’’ as set forth in § 14-60
(a). We, however, do not accept the plaintiffs’ narrow
interpretation of that statute, which would permit the
loan of dealer number plates only for new pending
registrations of purchased vehicles and not for the
transfer of registrations between vehicles in connection
with a purchase of a new vehicle. In other words, to
accept the plaintiffs’ interpretation and limit § 14-60
(a) (3) only to new registrations would mean that any
purchaser of a motor vehicle from a dealership who
also trades in a vehicle or transfers the number plates
from an old vehicle to a new vehicle, would not be able
to borrow a dealer number plate while the registration
process was pending. ‘‘The purpose of [§ 14-60] is to
make effective the statutory provision to require the
registration of motor vehicles and to prevent avoidance
thereof. . . . It was not intended that others, under
cover of the general number or distinguishing mark of
the dealer, should be able to operate cars belonging to
or controlled by themselves.’’ (Citations omitted; inter-
nal quotation marks omitted.) State v. Baron Motors,
Inc., 2 Conn. Cir. Ct. 378, 381, 199 A.2d 355 (1964).
Simply put, the statute permits the loan of dealer num-
ber plates, for a limited time, to a person who purchased
a vehicle from the dealer, while waiting for that vehicle
to be registered with the department of motor vehicles,
or otherwise pending the registration process. The cir-
cumstances of the present case are akin to Cook v.
Collins Chevrolet, Inc., supra, 199 Conn. 247, where in
that case, the dealer loaned a dealer number plate to
the purchaser of a truck while the registration for the
truck was pending. The truck owner was involved in
an accident within the time period permitted under § 14-
60 (a) (3) and the truck owner subsequently registered
the truck in his own name two days after the acci-
dent. Id.
  The court did not err in concluding that the defendant
met its burden in demonstrating that the parties to the
loan agreement intended for the defendant to loan the
dealer number plate for up to thirty days while the
registration was pending because of the missing certifi-
cate of origin for the newly purchased vehicle. The
defendant complied with the requirements of § 14-60
(a) by obtaining proof of insurance from the Martins
for that period of time. As discussed in part I of this
opinion, the accident occurred within that time period.
The plaintiffs have not demonstrated the existence of
any genuine issues of material fact that contradict the
defendant’s compliance with § 14-60 (a). Although the
parties failed to designate on the loan agreement form,
via a check in a box, the specific category of the loan,
the undisputed evidence submitted in support of the
motions for summary judgment was that the Martins
did not borrow the dealer number plate to test drive a
vehicle nor did they have a vehicle undergoing repairs.
There are no other relevant factors that would raise a
genuine issue of material fact regarding the defendant’s
compliance with § 14-60. See Cook v. Collins Chevrolet,
Inc., supra, 199 Conn. 252 (dealer entitled to summary
judgment because of its full compliance with § 14-60
when purchaser was involved in accident with vehicle
displaying dealer number plate while registration was
pending). Accordingly, the court properly rendered
summary judgments in favor of the defendant against
each of the plaintiffs.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
    In AC 38699, the plaintiff, Casey Leigh Rutter, commenced an action
against the defendants Luis Martins, Jorge Martins, Danbury Fair Hyundai,
LLC, Adam Janis, Eagle Electric Service, LLC, and State Farm Automobile
Insurance Company.
   In AC 38792, the plaintiff, Nancy Beale, Administratrix of the Estate of
Lindsey Beale, commenced an action against the defendants Luis Martins,
Jorge Martins, Danbury Fair Hyundai, LLC, Adam Janis and Eagle Electric
Service, LLC.
   In AC 38793, the plaintiff, Jason Ferreira, commenced an action against
the defendants Luis Martins, Jorge Martins, Danbury Fair Hyundai, LLC,
Adam Janis and Eagle Electric Service, LLC.
   The complaints arise out of the same motor vehicle accident. The plaintiffs
filed a motion to consolidate the three appeals, which this court granted
on June 28, 2016. For the purposes of this opinion, all three plaintiffs will
be collectively referred to as the plaintiffs.
   2
     General Statutes § 14-60 (a) provides in relevant part: ‘‘No dealer or
repairer may loan a motor vehicle or number plate or both to any person
except for . . . (3) when such person has purchased a motor vehicle from
such dealer, the registration of which is pending, and in any case for not
more than thirty days in any year, provided such person shall furnish
proof to the dealer or repairer that he has liability and property damage
insurance which will cover any damage to any person or property caused
by the operation of the loaned motor vehicle, motor vehicle on which the
loaned number plate is displayed or both. Such person’s insurance shall be
the prime coverage. If the person to whom the dealer or repairer loaned
the motor vehicle or the number plate did not, at the time of such loan,
have in force any such liability and property damage insurance, such person
and such dealer or repairer shall be jointly liable for any damage to any
person or property caused by the operation of the loaned motor vehicle or
a motor vehicle on which the loaned number plate is displayed. . . .’’
(Emphasis added.) See generally Cook v. Collins Chevrolet, Inc., 199 Conn.
245, 506 A.2d 1035 (1986).
   3
     Although Jorge Martins, who is described in the court’s memorandum
of decision as Luis Martins’ father, did not sign the loan agreement, it is
undisputed that he was a co-owner of the 2013 Hyundai Veloster automobile
that was the subject of that agreement. We thus refer at times to both of
them in connection with the purchase of that automobile and use of the
defendant’s dealer number plate.
   4
     Danbury Fair Hyundai, LLC, filed the motions for summary judgment;
therefore, in this opinion Danbury Fair Hyundai, LLC, will be referred to
as the defendant. The other defendants, Luis Martins, Jorge Martins, Adam
Janis, Eagle Electric Service, LLC, and State Farm Automobile Insurance
Company are not parties to this appeal and will be referred to by name.
   5
     In its memorandum of decision, the court referred to the loan of a ‘‘dealer
plate.’’ For the purposes of this opinion, we will refer to a number plate as
a ‘‘dealer number plate.’’
   6
     Section 14-60 (a) (3) requires that the person loaned a dealer number
plate must provide proof of insurance to the dealer, which will cover, from
the time of such loan, any damage to any person or property caused by the
operation of the motor vehicle on which the loaned dealer number plate is
displayed. Thus, the computation of time for insurance coverage purposes
can be different from the computation of the statutory thirty day use limita-
tion. See footnote 7 of this opinion.
   7
     If such five hours were accepted as the first day, the period of the loan
agreement in real time would be less than thirty days; it would be twenty-
nine days and five hours in this case. Generalizing and applying the plaintiffs’
suggested computation of the statutory thirty day period, the first day always
would be less than a full day unless the operative act occurred on or before
12:01 a.m. on the day of that act. Pursuant to our precedent as discussed
in this opinion, § 14-60 (a) (3) provides for thirty full days of use of a dealer
number plate, even if it means that the total time of use exceeds thirty days
by some amount of time less than a full day.
   8
     The statute also provided that a bill of sale had to be filed for record
at least fourteen days prior to the sale. The court held that the phrase ‘‘at
least fourteen days’’ evidenced the intent of the legislature that the period
should be fourteen full or clear days, and both the first and last days had
to be excluded in making the computation. Austin, Nichols & Co., Inc. v.
Gilman, supra, 100 Conn. 85.
   9
     In its memorandum of decision, the court, quoting Midland Funding,
LLC v. Garrett, Superior Court, judicial district of Stamford-Norwalk, Docket
No. CV-11-6011332-S (December 23, 2011) (53 Conn. L. Rtpr. 161), noted:
‘‘In general there are four ways of counting days; (1) [c]ount no terminal
days (beginning day or ending day); (2) [c]ount only one terminal day; (3)
[c]ount both terminal days; and (4) [u]sing one of the above methods but
count only business days.’’ The approach to be used in a particular case,
according to the court, is to be determined by one or more of the following:
‘‘statute, Practice Book rule and the language surrounding the mention of
days in statutes, regulations, rules, contracts and case law.’’ In this case,
we rely primarily on our case law precedent.
   10
      Because some sections of title fourteen of the General Statutes contain
provisions that set hourly time measurements, they logically demonstrate
that the legislature knows how to use a measurement of time other than a
day when it intends to do so. See, e.g., General Statutes § 14-274 (prohibiting
commercial drivers from operating motor vehicle if they have been on duty
‘‘more than sixteen hours in the aggregate in any twenty-four-hour period’’);
General Statutes § 14-382 (owners of snowmobiles or all-terrain vehicles
required to file change of address with commissioner ‘‘[w]ithin forty-eight
hours’’). This court has recognized that ‘‘[i]t is a fundamental principle of
statutory construction that courts must interpret statutes using common
sense and assume that the legislature intended a reasonable and rational
result.’’ (Internal quotation marks omitted.) Wikander v. Asbury Automotive
Group/David McDavid Acura, supra, 137 Conn. App. 672.
    Additionally, § 14-60 (a) does not require that the thirty day loan period
must occur consecutively. The statutory requirement is that the plate be
used ‘‘not more than thirty days in any year.’’ It can be reasonably inferred,
therefore, that a dealer may loan a dealer number plate in fewer than thirty
day increments, so long as the total loan period does not cumulate to more
than thirty days in any year. It would add complexity to record keeping,
for example, if dealerships had to maintain precise records of loan periods
for fractional or partial days, e. g., by hours or minutes. If the legislature
had intended to permit fractional hourly or minute counting of the time
period, the statute would more likely have stated the time period in hours
and/or minutes instead of days. See generally Gomes v. Massachusetts Bay
Ins. Co., supra, 87 Conn. App. 422–30.
    Nevertheless, even if an hourly computation method were permissible in
these cases, the accident still occurred twenty-nine days, twenty hours after
the execution of the loan agreement at approximately 7 p.m. on May 9,
2013. Using the computation method required by our case law, however,
the accident occurred on the fifteenth hour of the thirtieth day, i.e., at
approximately 3:00 p.m. on June 8, 2013.
    11
       General Statutes § 14-60 (a) provides three purposes for which a dealer
or repairer may loan a number plate: ‘‘(1) the purpose of demonstration of
a motor vehicle owned by such dealer, (2) when a motor vehicle owned by
or lawfully in the custody of such person is undergoing repairs by such
dealer or repairer, or (3) when such person has purchased a motor vehicle
from such dealer, the registration of which is pending . . . .’’
    12
       As in Wells Fargo Bank, N.A. v. Strong, 149 Conn. App. 384, 89 A.3d
392, cert. denied, 312 Conn. 923, 94 A.3d 1202 (2014), even if the parties to
the loan agreement did not select one of the three boxes in the loan
agreement, that alleged error did not impede the defendant’s ability to meet
its burden of proving that it was entitled to summary judgment as a matter
of law. Id., 401.
    In the present case, the plaintiffs were not parties to the loan agreement.
‘‘It is well settled that one who [is] neither a party to a contract nor a
contemplated beneficiary thereof cannot sue to enforce the promises of the
contract . . . . Under this general proposition, if the plaintiff is neither a
party to, nor a contemplated beneficiary of, [the] agreement, she lacks
standing to bring her claim for breach of [contract].’’ (Citations omitted;
internal quotation marks omitted.) Cimmino v. Household Realty Corp.,
104 Conn. App. 392, 395–96, 933 A.2d 1226 (2007), cert. denied, 285 Conn.
912, 943 A.2d 470 (2008).
    13
       In support for this assertion, the plaintiffs rely on Dugay v. Brothers’
Toyota, Inc., Superior Court, judicial district of Hartford, Docket No. CV-
97-0572734-S (September 11, 2000) (28 Conn. L. Rptr. 69), which, as a Supe-
rior Court case, is not binding precedent on this court.